COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





RUSSELL SMITH,

                                    Appellant,

v.

THE STATE OF TEXAS,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§


No. 08-10-00116-CR

Appeal from
 16th District Court

of Denton County, Texas

(TC # F-2009-0138-A)



 

 

 




MEMORANDUM OPINION

            Appellant entered a plea of not guilty before a jury to the offense of assault.  Tex.Penal
Code Ann. § 22.01 (West 2009).  He was convicted, and the jury assessed punishment, enhanced
in accordance with Appellant’s plea of true to the enhancement paragraph, at fifteen years’
confinement in the Institutional Division of the Texas Department of Criminal Justice.  We affirm. 
            Appellant’s court-appointed counsel has filed a brief in which he has concluded that the
appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094,
18 L. Ed. 2d 1377 (1967), by advancing the contention of ineffective assistance of  trial counsel that
counsel on appeal says might arguably support the appeal.  See High v. State, 573 S.W.2d 807 
(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State,
485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969).
A copy of counsel’s brief and the appellate record have been delivered to Appellant, and Appellant
has been advised of his right to examine the record and file a pro se brief.  No pro se brief has been
filed.
            The record demonstrates that following Appellant’s sentencing on February 19, 2010, trial
counsel filed a timely notice of appeal on behalf of Appellant in March 2010.  Counsel for appeal
was appointed on April 8, 2010.  No motion for a new trial is contained in the record.  On appeal
counsel alludes to a possible issue with regard to ineffective assistance of counsel but ultimately
concludes such a claim would be frivolous. 
            We have carefully reviewed the record and counsel’s brief, and agree that the appeal is
wholly frivolous and without merit.  See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.Crim.App.
2005).  Further, we find nothing in the record that might arguably support the appeal.  Accordingly,
the judgment is affirmed.


February 23, 2011                                                       
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)